Title: John Adams to William Jackson, 1 December 1781
From: Adams, John
To: Jackson, William


     
      Sir
      Amsterdam Dcr. 1. 1781
     
     Last night I received yours of the 12 Novr. and am very sorry to find, that you were not likely to sail as you expected. My dear Mrs. Adams has heard that Charles is coming home in Gillon and has a Thousand Anxieties about him which will increase every Moment untill his Arrival, but when We trust ourselves to Winds and Waves We must be patient under their Caprices.
     I thank you for the good News, by this Time you will have learned better. I give you Joy of it, all, Coll. Trumbull, Capt. Hill, Messrs. Gardoqui and every one who has Feelings for America, and for injured Innocence, not forgetting my dear Charles, from whom I have received two or three very pretty Letters. I thank you for your kind Care of him. Beg Mr. Gardoqui to let him have any Thing he may want and draw upon me for it.
     The Infant Hercules will go through all the twelve Labours, as tryumphantly as he has strangled the two serpents Burgoine and Cornwallis.
     The continental goods are left in such a Situation, that I see no Possibility of getting them to America, this Season. I am doing all I can to get them sent or sold, or any Way disposed of, to prevent a total Loss, but they are detained for freight, Damages and nobody knows what. Very unjustly, and I have no Money to make the dull Jacks go.
    